                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 18-3249-JFW(SSx)                                                  Date: May 24, 2019

Title:        M.J.L.H., et al. -v- City of Pasadena, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER GRANTING IN PART DEFENDANT BRADEN’S
                                           MOTION FOR SUMMARY JUDGMENT [filed 4/22/19;
                                           Docket No. 58];

                                           ORDER GRANTING IN PART DEFENDANTS CITY OF
                                           PASADENA, MACLAURIN ADESINA, AND WILLIAM
                                           BROGHAMER’S MOTION FOR SUMMARY
                                           JUDGMENT, OR IN THE ALTERNATIVE, SUMMARY
                                           ADJUDICATION [filed 4/22/19; Docket No. 61]; and

                                           ORDER GRANTING IN PART DEFENDANTS CITY OF
                                           GLENDALE AND OFFICER JUSTIN DARBY’S MOTION
                                           FOR SUMMARY JUDGMENT OR ALTERNATIVELY,
                                           PARTIAL SUMMARY JUDGMENT [filed 4/22/19;
                                           Docket No. 63]

       On April 22, 2019, Defendant Willie Braden (“Braden”) filed a Motion for Summary
Judgment. On April 29, 2019, Plaintiffs M.J.L.H. (“M.J.L.H.”), a minor, by and through his guardian
ad litem, Chelsie Hall, individually and as heir at law and successor in interest to Matthew Hurtado
(“Decedent”), Jose Hurtado (“Hurtado”), Lillian Bennett (“Bennett”), and Nicole Strohm (“Strohm”)
(collectively, “Plaintiffs”) filed their Opposition. On May 6, 2019, Braden filed a Reply. On April 22,
2019, Defendants City of Pasadena (“Pasadena”), Maclaurin Adesina (“Adesina”), and William
Broghamer (“Broghamer”) (collectively, “Pasadena Defendants”) filed a Motion for Summary
Judgment, or in the Alternative, Summary Adjudication (“Motion for Summary Judgment”). On
April 29, 2019, Plaintiffs filed their Opposition. On May 6, 2019, the Pasadena Defendants filed a
Reply. On April 22, 2019, Defendants City of Glendale (“Glendale”), and Justin Darby (“Darby”)
(collectively, “Glendale Defendants”) filed a Motion for Summary Judgment or Alternatively, Partial


                                             Page 1 of 17                 Initials of Deputy Clerk SMO for sr
Summary Judgment (“Motion for Summary Judgment”). On April 29, 2019, Plaintiffs filed an
Opposition. On May 6, 2019, the Glendale Defendants filed a Reply. Pursuant to Rule 78 of the
Federal Rules of Civil Procedure and Local Rule 7-15, the Court found these matters appropriate
for submission on the papers without oral argument. The matters were, therefore, removed from
the Court’s May 20, 2019 hearing calendar and the parties were given advance notice. After
considering the moving, opposing, and reply papers, and the arguments therein, the Court rules as
follows:

I.    Factual and Procedural Background1

      A.      Factual Background

       This case involves a fatal officer-involved shooting of Decedent, an attempted murder
suspect, at Encanto Park in the City of Duarte by members of the United States Marshal’s Fugitive
Apprehension Task Force (“FAU”).2 On October 5, 2017 at approximately 10:30 p.m., Pasadena
Police officers responded to several 911 calls involving the shooting of two teenage victims in a
residential neighborhood in the City of Pasadena. The suspect had fled before the police arrived.
However, the two teenage victims survived and one of the victims identified the shooter as
“Creeper” from “VPR,”3 a criminal street gang located in Pasadena. Detective Jose Urita, one the
detectives with the Pasadena Police Department investigating the incident, knew that “Creeper”
was Decedent’s nickname.

        On the morning of October 6, 2017, Pasadena Police detectives requested the assistance
of FAU to apprehend Decedent. FAU officers were informed of Decedent’s background, including
the fact that he had been identified as the shooter in the attempted murder of two teenagers; had
previously been arrested for carjacking, robbery, assault with a deadly weapon, and battery with
serious bodily injury; was on parole; was a member of VPR; and was believed to be armed with
one and possibly two semi-automatic pistols. FAU officers were also provided with a photograph
of Decedent. Based on the real time GPS coordinates from Decedent’s cellphone, the FAU
officers began tracking Decedent. FAU officers initially located Decedent in Upland, where he was
observed driving a white Toyota Camry with paper plates. The officers following Decedent lost
sight of Decedent’s car, but based on the GPS coordinates from Decedent’s cellphone, the FAU
officers were able to determine that Decedent was in Encanto Park in the City of Duarte. The
FAU officers went to Encanto Park and, at approximately 12:00 p.m., Decedent was observed by
Broghamer walking in the park with a woman, later identified as Strohm. Darby observed the white

      1
         The facts in this case are largely undisputed. To the extent that the Court has relied on
evidence to which the parties have objected, the Court has considered and overruled those
objections. As to the remaining objections, the Court finds that it is unnecessary to rule on those
objections because the disputed evidence was not relied on by the Court.
      2
       The U.S. Marshals Fugitive Apprehension Unit is comprised of law enforcement
personnel from the U.S. Marshals Service, the Glendale Police Department, the Pasadena Police
Department, and the California Department of Corrections and Rehabilitation. Adesina,
Broghamer, Darby, and Braden (collectively, the “Individual Defendants”) are members of the FAU.
      3
          “VPR” is an abbreviation for Varrio Pasadena Rifa.

                                           Page 2 of 17                  Initials of Deputy Clerk SMO for sr
Camry that Decedent had been driving in the parking lot of Encanto Park. Because there were
children in the park, the FAU officers decided that the safest way to arrest Decedent would be to
wait until he entered his car. Decedent’s car was parked perpendicular to the curb and in front of
bushes. After Decedent entered his car, the FAU officers planned to surround Decedent’s car with
their undercover vehicles to prevent Decedent from leaving the parking space.

        At approximately 1:00 p.m., shortly after Decedent entered his car, the FAU officers
approached Decedent’s car in their undercover vehicles with lights and sirens activated and
positioned their vehicles so that Decedent’s car would be unable to move from his parking space.
Darby positioned his vehicle directly behind Decedent’s car. Broghamer and Braden positioned
their vehicles on the driver’s side of Decedent’s car. U.S. Marshal Toby Green and Adesina
positioned their vehicles on the passenger’s side of Decedent’s car. The FAU officers wore vests
with the word “POLICE” on the front, identified themselves as “police,” and yelled repeatedly at
Decedent to “put your hands up” and “let me see your hands.”

        Instead of complying with the officers’ commands, Decedent immediately attempted to drive
out of the parking space. With his engine revving at full throttle and his tires squealing and
smoking from burning rubber, Decedent drove his car backwards and forward in an attempt to
escape.4 Mark Groessl (“Groessl”), a witness who had been doing a crossword puzzle and
listening to the radio while sitting nearby in his car, observed Decedent driving back and forth and
believed Decedent was “trying like hell to get out of there.” Groessl observed Decedent’s car hit
Darby’s car at least three times with enough speed and force that smoke was coming from the tires
of his car and Decedent’s car appeared to be bouncing off of Darby’s car. Groessl also testified
that Decedent definitely refused to comply with the officers’ commands to show them his hands.
According to Darby, when Decedent drove backwards, he rammed into Darby’s vehicle, which was
parked directly behind Decedent’s car, and because Darby was standing behind his driver’s side
door, Darby was struck by his car and pushed backwards each time Decedent hit Darby’s car.
When Decedent drove forward, the FAU officers observed Decedent’s car go over the curb. Darby
feared that Decedent’s car would jump the curb and that he would drive through the bushes into
the area occupied by Officer Max Sievers (“Sievers”). As a result of his concerns for the safety of
Sievers, Darby yelled to Sievers to run. During his attempt to escape, Decedent was observed
reaching toward the middle console area and several officers concluded Decedent was reaching
for a gun.5 Based on the threat posed by Decedent’s attempts to escape, the use his car as a
weapon, and the officers’ conclusion that Decedent was reaching for a gun, officers fired their
weapons at Decedent. Groessl heard the FAU officers yelling “he’s reaching, he’s reaching”
immediately before shots were fired. Adesina fired eight rounds, Broghamer fired six rounds,
Darby fired four rounds, and Braden fired four rounds. Immediately before he started shooting,
Darby saw the reverse taillight go on and Decedent’s car start moving toward him again. Darby

      4
          Decedent’s car contained an Event Data Recorder (“EDR”) that documented part of his
vehicle’s movement during his attempted escape. The EDR showed that Decedent shifted his car
into drive and drove forward at full throttle. The EDR also showed that Decedent then immediately
shifted his car into reverse and drove at full throttle.
      5
         A semi-automatic pistol matching the attempted murder weapon used by Decedent the
night before was recovered on the rear passenger side floorboard in Decedent’s car. Plaintiffs
speculate that Decedent was not reaching for the semi-automatic pistol but was shifting gears.

                                           Page 3 of 17                 Initials of Deputy Clerk SMO for sr
was fearful that if Decedent continued to drive towards him, he would successfully escape and in
the process he and other officers would be seriously injured by Decedent. The Individual
Defendants stopped firing as soon as Decedent’s car stopped. The Individual Defendants estimate
that the entire encounter lasted between 10 and 30 seconds from the time the FAU officers’
vehicles converged on Decedent’s car until the time of the shooting.6

        After the shooting, Broghamer and Braden approached Decedent’s car with the protection of
a ballistic shield and saw that Decedent’s hands were empty and in his lap and he appeared
unconscious. Broghamer removed Decedent from his car and several of the FAU officers
immediately began rendering medical aid. FAU Officer Timothy Ohno (“Ohno”) called for
paramedics within five minutes of the shooting. Paramedics arrived and Decedent, who had been
shot four times, was airlifted to the hospital, where he died of his injuries. Strohm, who was in the
car with Decedent but not the object of the use of force, sustained gunshot wounds to her left foot
and arm.

       B.     Procedural Background

         On April 28, 2018, Plaintiffs filed a Complaint. On August 23, 2018, Plaintiffs filed their First
Amended Complaint against Pasadena, Glendale, State of California Department of Corrections &
Rehabilitation7, Adesina, Broghamer, Darby, and Braden, alleging claims for relief for: (1) violation
of civil rights under color of law (Fourth and Fourteenth Amendment) pursuant to 42 U.S.C. §
1983) by M.J.L.H. and Strohm against the Individual Defendants; (2) violation of substantive due
process rights (Fourteenth Amendment) pursuant to 42 U.S.C. § 1983 by M.J.L.H., Hurtado, and
Bennett against the Individual Defendants; (3) municipal liability for violation of constitutional rights
by Plaintiffs against Pasadena and Glendale8; (4) assault and battery and wrongful death by

       6
          Groessl testified that it was “seconds” between the time Decedent slammed into Darby’s
undercover vehicle and an FAU officer yelled “he’s reaching, he’s reaching.” Groessl Deposition,
40:5-41:3. Groessl’s statements on the cellphone video that he recorded at Encanto Park
immediately after the shooting and his testimony during his deposition regarding the incident are
consistent and are also consistent with the FAU officers’ testimony regarding the incident. Strohm,
who was traumatized by the incident, gave deposition testimony that although was lacking in detail,
was generally consistent with the testimony of Groessl and the FAU officers. For example, Strohm
also testified that approximately 10 to 30 seconds elapsed from the time she and Decedent
entered the car until the time of the shooting. Strohm Deposition, 65:17-20. Strohm also testified
that Decedent “tried to reverse [his car] back” because Decedent was trying “to move [his car] off
the curb.” Id. at 60:5-7 and 61:4-5. Strohm also testified that she heard the FAU officers saying
“he’s reaching” as they began shooting and that Decedent’s hands were near the ignition and the
radio, and not raised, at that time. Id. at 65:2-12.
       7
          The State of California Department of Corrections & Rehabilitation was dismissed by
Plaintiffs pursuant to Rule 41 on October 2, 2018.
       8
         During the April 10, 2019 Local Rule 7-3 meet and confer conference, Plaintiffs agreed to
dismiss their third claim for relief for municipal liability against Pasadena and Glendale. See
Declaration of Humberto Guizar, Re Rule 7-3 Conference on Contemplated Summary Judgment
Motions (Docket No. 57). Accordingly, Plaintiffs’ third claim for relief for municipal liability against

                                              Page 4 of 17                   Initials of Deputy Clerk SMO for sr
Plaintiffs against the Individual Defendants; and (5) negligence by Plaintiffs against Pasadena,
Glendale, and the Individual Defendants.

II.    Legal Standard

         Summary judgment is proper where “the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The moving party has the burden of demonstrating the absence of a genuine issue of fact
for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Once the moving party
meets its burden, a party opposing a properly made and supported motion for summary judgment
may not rest upon mere denials but must set out specific facts showing a genuine issue for trial.
Id. at 250; Fed. R. Civ. P. 56(c), (e); see also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)
(“A summary judgment motion cannot be defeated by relying solely on conclusory allegations
unsupported by factual data.”). In particular, when the non-moving party bears the burden of
proving an element essential to its case, that party must make a showing sufficient to establish a
genuine issue of material fact with respect to the existence of that element or be subject to
summary judgment. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “An issue of fact is
not enough to defeat summary judgment; there must be a genuine issue of material fact, a dispute
capable of affecting the outcome of the case.” American International Group, Inc. v. American
International Bank, 926 F.2d 829, 833 (9th Cir. 1991) (Kozinski, dissenting).

        An issue is genuine if evidence is produced that would allow a rational trier of fact to reach a
verdict in favor of the non-moving party. Anderson, 477 U.S. at 248. “This requires evidence, not
speculation.” Meade v. Cedarapids, Inc., 164 F.3d 1218, 1225 (9th Cir. 1999). The Court must
assume the truth of direct evidence set forth by the opposing party. See Hanon v. Dataproducts
Corp., 976 F.2d 497, 507 (9th Cir. 1992). However, where circumstantial evidence is presented,
the Court may consider the plausibility and reasonableness of inferences arising therefrom. See
Anderson, 477 U.S. at 249-50; TW Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d
626, 631-32 (9th Cir. 1987). Although the party opposing summary judgment is entitled to the
benefit of all reasonable inferences, “inferences cannot be drawn from thin air; they must be based
on evidence which, if believed, would be sufficient to support a judgment for the nonmoving party.”
American International Group, 926 F.2d at 836-37. In that regard, “a mere ‘scintilla’ of evidence
will not be sufficient to defeat a properly supported motion for summary judgment; rather, the
nonmoving party must introduce some ‘significant probative evidence tending to support the
complaint.’” Summers v. Teichert & Son, Inc., 127 F.3d 1150, 1152 (9th Cir. 1997).

III.   Discussion

        In their respective Motions for Summary Judgment, the Glendale Defendants, the Pasadena
Defendants, and Braden each seek judgment on the four remaining claims for relief alleged by
Plaintiffs in the First Amended Complaint.9


Pasadena and Glendale is DISMISSED without prejudice.
       9
        The Individual Defendants also moved for summary judgment on Plaintiffs’ denial/delay of
medical care claim alleged in the first and second claims for relief. However, Plaintiffs failed to
address that claim in their Oppositions and, thus, Plaintiffs have conceded that claim. See, e.g.,

                                             Page 5 of 17                  Initials of Deputy Clerk SMO for sr
        A.    The Legal Standard for Section 1983 Claims

        In the first and second claims for relief, Plaintiffs allege violations of Section 1983. It is well
established that Section 1983 itself creates no substantive rights, and that it merely provides a
remedy for deprivation of federal rights established elsewhere. City of Oklahoma City v. Tuttle,
471 U.S. 808 (1985). “The elements of a section 1983 action are: (1) that the conduct complained
of was committed by a person acting under color of state law; and (2) that the conduct deprived a
person of rights, privileges or immunities secured by the Constitution or laws of the United States.”
Alford v. Haner, 333 F.3d 972, 975-76 (9th Cir. 2003) (citation and internal quotation marks
omitted). With respect to the first element, it is undisputed that the Individual Defendants were
acting under color of state law. With respect to the second element, in the first claim for relief,
Plaintiffs allege that the Individual Defendants used excessive force and violated Decedent’s
Fourth and Fourteenth Amendment rights by shooting and killing him and that the Individual
Defendants used excessive force and violated Strohm’s Fourth and Fourteenth Amendment rights
by shooting and injuring her.10 In the second claim for relief, Plaintiffs allege that the Individual
Defendants violated M.J.L.H.’s, Hurtado’s, and Bennett’s Fourteenth Amendment rights to familial
association by shooting and killing Decedent.

              1.      Legal Standard for Qualified Immunity.



Cruz-Sanchez v. National Railroad Passenger Corp., 2018 WL 6017034 (C.D. Cal. June 8, 2018)
(granting Amtrak’s motion for summary judgment with respect to premises liability where “Plaintiff
offers no arguments as to why Amtrak may be liable on a premises liability theory” and holding that
“Plaintiff’s failure to respond to it warrants granting the Amtrak Motion as to the premises liability
claim”); see also Walsh v. Nevada Dept. of Human Resources, 471 F.3d 1033, 1037 (9th Cir.
2006) (holding that plaintiff who failed to address issues raised in a defendant's motion to dismiss
in his opposition brief “has effectively abandoned his claim, and cannot raise it on appeal”); Silva v.
U.S. Bancorp, 2011 WL 7096576, at *4 (C.D. Cal. Oct. 6, 2011) (“[T]he Court finds that Plaintiff
concedes his . . . claim should be dismissed because he failed to address Defendants' arguments
in his Opposition.”); Conservation Force v. Salazar, 677 F. Supp. 2d 1203, 1211 (N.D. Cal. 2009)
(“Where plaintiffs fail to provide a defense for a claim in opposition, the claim is deemed waived”)
(citing Locricchio v. Office of U.S. Trustee, 313 Fed. Appx. 51, 52 (9th Cir. 2009) ). Accordingly,
the Individual Defendants are entitled to summary judgment with respect to Plaintiffs’ denial/delay
of medical care claim.
       10
           Although Plaintiffs refer to both the Fourth and Fourteenth Amendments in their first
claim for relief, nowhere, either in the First Amended Complaint or in their Oppositions, do Plaintiffs
articulate a theory or provide any legal argument supporting a Fourteenth Amendment substantive
due process claim on behalf of Decedent. To the extent Plaintiffs intended to allege a substantive
due process claim, it fails for the same reasons as Decedent’s Fourth Amendment claim. In
addition, Plaintiffs fail to address whether Strohm’s excessive force claim should be analyzed
under the Fourth or Fourteenth Amendment. For the reasons discussed below, the Court agrees
with the Individual Defendants that Strohm’s excessive force claim should be analyzed under the
Fourteenth Amendment. However, to the extent Strohm’s excessive force claim should be
analyzed under the Fourth Amendment, it fails for the same reasons as Decedent’s Fourth
Amendment claim.

                                              Page 6 of 17                   Initials of Deputy Clerk SMO for sr
        The doctrine of qualified immunity protects government officials “from liability for civil
damages insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982); see also Messerschmidt v. Millender, 132 S.Ct. 1235 (2012) (holding that “[q]ualified
immunity gives government officials breathing room to make reasonable but mistaken judgments,
and protects all but the plainly incompetent or those who knowingly violate the law”) (internal
quotations omitted). In Saucier v. Katz, the Supreme Court established a two-step sequence for
determining whether qualified immunity attaches to specific circumstances. See Saucier v. Katz,
533 U.S. 194 (2001). First, the Court must determine based on the facts “[t]aken in the light most
favorable to the party asserting the injury,” whether “the officer’s conduct violated a constitutional
right.” Id. at 201. Second, if the plaintiff satisfies this first step, the Court must then decide
whether the right at issue was “clearly established” at the time of the alleged misconduct. Id.

        Although the determination of qualified immunity requires a two-step analysis, as the Ninth
Circuit has held that “[t]hese two prongs of the analysis need not be considered in any particular
order, and both prongs must be satisfied for a plaintiff to overcome a qualified immunity defense.
Shafer v. County of Santa Barbara, 868 F.3d 1110 (9th Cir. 2017) (citing Pearson v. Callahan, 555
U.S. 223, 236 (2009)). “The relevant, dispositive inquiry in determining whether a right is clearly
established is whether it would be clear to a reasonable officer that his conduct was unlawful in the
situation he confronted.” Saucier, 533 U.S. at 201. This is an “objective but fact-specific inquiry.”
Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir. 2007). “I[f] officers of reasonable competence could
disagree on [the] issue, immunity should be recognized.” Fogel v. Collins, 531 F.3d 824, 833 (9th
Cir. 2008) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). “It is the plaintiff who bears the
burden of showing that the rights allegedly violated were ‘clearly established.’” Shafer, 868 F.3d
1110 (internal citation omitted).

              2.     Whether a Right is Clearly Established is a Particularized Inquiry.

      In the recent case of City of Escondido, California v. Emmons, __U.S. __, 139 S.Ct. 500,
503 (2019), the Supreme Court once again emphasized that:

       Under our cases, the clearly established right must be defined with specificity. “This
       Court has repeatedly told courts . . . not to define clearly established law at a high
       level of generality.” Kisela, 584 U.S., at ___, 138 S.Ct., at 1152 (internal quotation
       marks omitted). That is particularly important in excessive force cases, as we have
       explained:

              “Specificity is especially important in the Fourth Amendment context,
              where the Court has recognized that it is sometimes difficult for an
              officer to determine how the relevant legal doctrine, here excessive
              force, will apply to the factual situation the officer confronts. Use of
              excessive force is an area of the law in which the result depends very
              much on the facts of each case, and thus police officers are entitled to
              qualified immunity unless existing precedent squarely governs the
              specific facts at issue . . .

              “[I]t does not suffice for a court simply to state that an officer may not

                                             Page 7 of 17                   Initials of Deputy Clerk SMO for sr
              use unreasonable and excessive force, deny qualified immunity, and
              then remit the case for a trial on the question of reasonableness. An
              officer cannot be said to have violated a clearly established right unless
              the right's contours were sufficiently definite that any reasonable official
              in the defendant's shoes would have understood that he was violating
              it.” Id., at ___, 138 S.Ct., at 1153 (quotation altered).

        Similarly, in the case of White v. Pauly, ___ U.S. ___, 137 S.Ct. 548, 552 (2017) (per
curiam), the Supreme Court held that “it is again necessary to reiterate the longstanding principle
that ‘clearly established law’ should not be defined ‘at a high level of generality.’” Moreover, the
Supreme Court held that “[a]s this Court explained decades ago, the clearly established law must
be ‘particularized’ to the facts of the case.” Id. Indeed, the Supreme Court has “repeatedly told
courts – and the Ninth Circuit in particular – not to define clearly established law at a high level of
generality,” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (citation omitted), but to consider
“whether the violative nature of particular conduct is clearly established.” Id. at 742; see also
Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam) (holding that the relevant inquiry
“must be undertaken in light of the specific context of the case, not as a broad general
proposition”) (quotation marks omitted). Although the law “do[es] not require a case directly on
point, . . . existing precedent must have placed the statutory or constitutional question beyond
debate.” al-Kidd, 563 U.S. at 741; see also Mullenix v. Luna, 136 S.Ct. 305, 308 (2015) (per
curiam) (“Put simply, qualified immunity protects all but the plainly incompetent or those who
knowingly violate the law”) (quotation marks omitted); Saucier, 533 U.S. at 202 (“If the law did not
put the officer on notice that his conduct would be clearly unlawful, summary judgment based on
qualified immunity is appropriate”); see also Wilkins v. City of Oakland, 350 F.3d 949, 955 (9th Cir.
2003) (In performing the second step of the Saucier analysis, the Court must consider the “the
reasonableness of the officer’s belief in the legality of his actions. Even if his actions did violate the
Fourth Amendment, a reasonable but mistaken belief that his conduct was lawful would result in
the grant of qualified immunity.”).

      In addition, the Ninth Circuit recently explained in Sharp v. County of Orange, 871 F.3d 901
  th
(9 Cir. 2017), the importance of specificity in the Fourth Amendment context:

       Except in the rare case of an “obvious” instance of constitutional misconduct (which
       is not presented here), Plaintiffs must “identify a case where an officer acting under
       similar circumstances as [defendants] was held to have violated the Fourth
       Amendment.” White v. Pauly, ––– U.S. ––––, 137 S.Ct. 548, 552 (2017) (per curiam)
       (emphasis added). In other words, Plaintiffs must point to prior case law that
       articulates a constitutional rule specific enough to alert these deputies in this case
       that their particular conduct was unlawful. To achieve that kind of notice, the prior
       precedent must be “controlling” – from the Ninth Circuit or Supreme Court – or
       otherwise be embraced by a “consensus” of courts outside the relevant jurisdiction.
       Wilson v. Layne, 526 U.S. 603, 617, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999).

      The Fourth Amendment guarantees the “right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures.” Under the Fourth
Amendment, police may use only such force in the course of detention or arrest as is objectively
reasonable under the circumstances, and may use deadly force only in response to a threat of

                                             Page 8 of 17                   Initials of Deputy Clerk SMO for sr
deadly force to either the police officer or to others. See Graham v. Connor, 490 U.S. 386, 394-
395 (1989); see, also Long v. City and County of Honolulu, 511 F.3d 901, 906 (9th Cir. 2007)
(using standard set forth in Graham to affirm granting of summary judgment in Fourth Amendment
deadly force case). “[T]he question is whether the officers’ actions are ‘objectively reasonable’ in
light of the facts and circumstances confronting them, without regard to their underlying intent or
motivation.” Id. at 397. This determination “must be judged from the perspective of a reasonable
officer on the scene, rather than with the 20/20 vision of hindsight.” Id. at 396. The calculus of
reasonableness must embody allowance for the fact that police officers are often forced to make
split-second judgments - in circumstances that are tense, uncertain, and rapidly evolving - about
the amount of force that is necessary in a particular situation.” Id. at 396-97.

       Determining whether a police officer’s use of force was reasonable or excessive requires
balancing the “nature and quality of the intrusion “ on a person’s individual liberty with the
“countervailing governmental interests at stake.” Id. at 396; see also Headwaters Forest Defense
v. County of Humboldt, 276 F.3d 1125, 1130 (9th Cir. 2002) (“‘The essence of the Graham
objective reasonableness analysis’ is that ‘[t]he force which [i]s applied must be balanced against
he need for that force: it is the need for force which is at the heart of the Graham factors.’”)
(quoting Liston v. County of Riverside, 120 F.3d 965, 976 (9th Cir. 1997)). This includes balancing
such factors as “the severity of the crime at issue, whether the suspect poses an immediate threat
to the safety of the officers or others, and whether he is actively resisting arrest or attempting to
evade arrest by flight.” Graham, 490 U.S. at 396. The question is not whether other or lessor
amounts of force could have been used, but only whether the force actually used was reasonable
under the circumstances. Forrester v. City of San Diego, 25 F.3d 804, 807 (9th Cir. 1994).

      B.     The First Claim for Relief for Violation of the First and Fourteenth Amendments

             1.     Decedent’s Excessive Force Claim

        In their Motions for Summary Judgment, the Individual Defendants argue that the force used
on Decedent was necessary and objectively reasonable under the totality of the circumstances.
Specifically, the Individual Defendants argue that Decedent was wanted for the attempted murder
of two teenagers on the previous night, had an extensive criminal history that included several
violent crimes, was a VPR gang member, was believed to be in possession of firearms, and when
surrounded by the FAU officers, refused to comply with their commands and instead attempted to
escape by crashing into them. When his attempts to escape failed, the officers observed him
reaching for what they reasonably concluded was a weapon. The Individual Defendants also
argue that even if the force used could be considered excessive, the Individual Defendants are
entitled to qualified immunity because reasonable officers in the Individual Defendants’ position
would not have known that their actions violated a clearly established right.

                    a.     The Individual Defendants did not violate Decedent’s Fourth
                           Amendment rights.

       When viewed in the light most favorable to Plaintiffs, the evidence in this case establishes
that the Individual Defendants had probable cause to believe that Decedent posed immediate
threat of seriously bodily injury or death to themselves, their fellow officers, and the public.
Tennessee v. Garner, 471 U.S. 1, 11-12 (1985) (“Where the officer has probable cause to believe

                                           Page 9 of 17                  Initials of Deputy Clerk SMO for sr
that the suspect poses a threat of serious physical harm, either to the officer or to others, it is not
constitutionally unreasonable to prevent escape by using deadly force. Thus, if the suspect
threatens the officer with a weapon or there is probable cause to believe that he has committed a
crime involving the infliction or threatened infliction of serious physical harm, deadly force may be
used if necessary to prevent escape, and if, where feasible, some warning has been given”). The
undisputed facts demonstrate that the FAU officers knew that they would be arresting Decedent,
who was wanted for attempted murder, that he had an extensive criminal history that included
violent crimes, was a VPR gang member, and was believed to be armed and dangerous. After the
FAU officers identified Decedent walking in Encanto Park, they waited until he returned to his
parked car to approach him with lights and sirens activated, positioned their vehicles to prevent his
escape, identified themselves as “police,” and yelled at Decedent to “put your hands up” and “let
me see your hands.” Decedent refused to comply with the FAU officers’ lawful commands. In
addition, Decedent immediately attempted to escape by violently ramming his car into the officer’s
vehicle parked behind him and attempting to jump the curb in front of him. Several of the FAU
officers also saw Decedent reaching into the middle console to obtain what they believed was a
gun. In fact, Groessl, the independent witness, heard the FAU officers yelling “he’s reaching, he’s
reaching” immediately before shots were fired. Based on Decedent’s refusal to comply with the
officers’ commands, his efforts to use his car as a deadly weapon, his attempts to escape from the
officers, and convinced that he was arming himself with a gun, the Individual Defendants, who had
to make a split second decision during this quickly evolving and volatile incident, reasonably
believed that Decedent intended to evade arrest and flee from the officers, which posed an
immediate threat to the FAU officers and others in the park and on the road. Bryan v.
MacPherson, 630 F.3d 805, 826 (9th Cir. 2010)(“The ‘most important’ factor under Graham is
whether the suspect posed an immediate threat to the safety of the officers or others.”); see also
Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011); Brosseau v. Haugen, 543 U.S. 194, 197-98
(2004).

       Indeed, an officer’s use of deadly force is constitutional if the suspect threatens the officer
with a weapon or “the officer has probable cause to believe that the suspect poses a significant
threat of serious physical harm, either to the officer or to others.” Garner, 471 U.S. at 11-12;
Hayes v. County of San Diego, 736 F.3d 1223, 1234 (9th Cir. 2013). In addition, federal courts
have recognized that a vehicle can be a deadly weapon. U.S. v. Anchrum, 594 F.3d 1162, 1164
(9th Cir. 2010); Wilkinson v. Torres, 610 F.3d 546 (9th Cir. 2010). The Supreme Court has
repeatedly held that officers who use deadly force when faced with a threat of serious injury or
death do not violate the Fourth Amendment, even if the threat is not specific or imminent. For
example, the Supreme Court held in Plumhoff that officers did not violate the Fourth Amendment
when they fired fifteen shots at a fleeing suspect even though a collision had brought the
high-speed chase “temporarily to a near standstill.” Plumhoff v. Rickard, 572 U.S. 765, 776-77
(2014). Although the threat to other drivers had arguably abated at the time of the shooting in
Plumhoff, the Supreme Court held that the use of force was justified because “all that a reasonable
police officer could have concluded was that Rickard was intent on resuming his flight and that, if
he was allowed to do so, he would once again pose a deadly threat for others on the road.” Id. at
766. Similarly, in Scott, the Supreme Court concluded that an officer’s use of potentially lethal
force was objectively reasonable because of “an actual and imminent threat to the lives of any
pedestrians who might have been present, to other civilian motorists, and to the officers involved in
the chase.” Scott v. Harris, 550 U.S. 372, 384 (2007). The Supreme Court recognized an actual
and imminent threat despite video evidence that “when Scott rammed respondent’s vehicle it was

                                            Page 10 of 17                 Initials of Deputy Clerk SMO for sr
not threatening any other vehicles or pedestrians. (Undoubtedly Scott waited for the road to be
clear before executing his maneuver.).” Id. at 380 n. 7.

       Considered in light of Scott and Plumhoff, and bearing in mind “the broad discretion that
must be afforded to police officers who face a tense situation” (Jeffers v. Gomez, 267 F.3d 895,
909 (9th Cir. 2001)), and that reasonableness “must be judged from the perspective of a
reasonable officer on the scene, rather than with the 20/20 vision of hindsight” (Graham, 490 U.S.
at 306), a reasonable officer in the Individual Defendants’ position, who had to make life or death
decisions in a tense, dangerous and rapidly changing environment, would have believed that
Decedent posed an immediate threat of serious harm under the circumstances in this case in light
of Decedent’s erratic maneuvering of his vehicle and what the FAU officers perceived was his
apparent reaching for a weapon. Wilkinson, 610 F.3d at 551 (“A reasonable use of deadly force
encompasses a range of conduct, and the availability of a less-intrusive alternative will not render
conduct unreasonable”); Elliott v. Leavitt, 99 F.3d 640, 644 (4th Cir. 1996) (“[T]he Fourth
Amendment does not require omniscience . . . Officers need not be absolutely sure, however, of
the nature of the threat or the suspect’s intent to cause them harm – the Constitution does not
require that certitude precede the act of self protection”).

       Therefore, viewing the facts in the light most favorable to Plaintiffs, the Court finds that the
Individual Defendants did not violate Decedent’s Fourth Amendment rights. Accordingly, the
Individual Defendants are entitled to summary judgment on Decedent’s Fourth Amendment claim.

                     b.     The Individual Defendants Did Not Violate Clearly Established
                            Law.

       Because the Court concludes that Decedent’s Fourth Amendment rights were not violated
by the Individual Defendants, the Court need not reach the second step of the Saucier analysis.
See, e.g., Johnson v. County of Los Angeles, 340 F.3d 787, 793-94 (9th Cir. 2003). However,
even assuming that the Court had found that the Individual Defendants’ conduct constituted a
constitutional violation, the Individual Defendants would still be entitled to summary judgment on
Decedent’s Fourth Amendment claim on the grounds of qualified immunity.

        In this case, viewing the evidence in the light most favorable to Plaintiffs, the Court
concludes that the Individual Defendants are entitled to qualified immunity because Plaintiffs have
failed to demonstrate that it was clearly established that the Individual Defendants’ use of force
under these particular circumstances was a violation of Decedent’s Fourth Amendment right. From
the Individual Defendants’ perspective and knowledge of the situation, which unfolded rapidly and
required split second decision making, at the time they fired their weapons at Decedent, Decedent
refused to surrender despite being surrounded by armed law enforcement officers attempting to
conduct a lawful arrest of Decedent for attempted murder, failed to comply with the officers’
commands to show his hands, attempted to escape by violently and dangerously ramming the
surrounding police cars, and, based on the officers’ belief, was reaching for a gun. Recent cases
have found law enforcement officers entitled to qualified immunity in cases involving a less severe
showing of aggression than those shown by Decedent. See, e.g., Kisela v. Hughes, ___ U.S. __,
138 S. Ct. 1148, 1153-54 (2018) (holding that qualified immunity barred liability where officers shot
a woman holding a knife, believing she was a threat to a woman standing near her); Reese, 888
F.3d at 1038 (holding that qualified immunity barred liability where an officer shot a suspect who

                                            Page 11 of 17                  Initials of Deputy Clerk SMO for sr
came to the door wielding a knife, backed away when fired upon and then stood in a position
where the officer could not see his hands); Isayeva v. Sacramento Sheriff’s Dept., 872 F.3d 938,
950-52 (9th Cir. 2017) (holding that qualified immunity barred liability where an officer shot and
killed a man he was trying to detain for a mental health evaluation after the man punched and
pushed two officers); S.B. v. County of San Diego, 864 F.3d 1010, 1016-17 (9th Cir. 2017) (holding
that qualified immunity barred liability where an officer shot an inebriated individual who carried
knives). For example, in Brosseau, 543 U.S. at 197, the Supreme Court held that the officer was
entitled to qualified immunity when she shot the suspect from behind as he was driving away to
protect “other officers who [she] believed were in the immediate area” and “any other citizens who
might be in the area. Id. Similarly, in Plumhoff, 572 U.S. at 780, the Supreme Court held that the
officer was entitled to qualified immunity even though the driver “had just begun to flee and . . . had
not yet driven his car in a dangerous manner.” Id. Therefore, a reasonable law enforcement
officer would not have known that shooting a suspect in this situation was unreasonable.

        In addition, none of the cases cited by Plaintiffs are sufficiently similar to the facts of this
case such that they would have alerted the Individual Defendants that their conduct was unlawful.
The cases relied on by Plaintiffs largely involve situations in which a law enforcement officer was
found to have used excessive force in shooting a compliant, unarmed man. For example, in A.K.H.
v. City of Tustin, 837 F.3d 1005 (9th Cir. 2016), an officer shot an unarmed man who was reported
to have stolen a cellphone from his girlfriend despite having been advised that the suspect was not
violent and not armed. Similarly, in Jefferson v. Lewis, 594 F.3d 454 (6th Cir. 2009), an officer shot
a person after he believed he saw a muzzle flash from a gun and thought a person in a doorway
was firing on him, despite never having heard a gunshot. Thus, the cases cited by Plaintiffs are
distinguishable and do not preclude qualified immunity.

        The Court concludes that Plaintiffs have failed to carry their burden of demonstrating that
the constitutional right at issue was clearly established such that a reasonable law enforcement
officer would have known that his challenged conduct was unlawful. Based on the undisputed
facts, which are taken in the light most favorable to Plaintiffs, a reasonable officer would not have
known that firing their weapons at Decedent after he refused to surrender despite being
surrounded by armed law enforcement officers, attempting to escape by recklessly and
dangerously crashing into the officers’ vehicles, and reaching for a gun would be unlawful at the
time of the incident. Therefore, the Court concludes that, under the second step of the Saucier
qualified immunity analysis, a reasonable officer in the Individual Defendants’ position would not
have known that the force used in this case violated a clearly established right.

      Accordingly, the Individual Defendants’ Motions for Summary Judgment are GRANTED with
respect to Decedent’s Fourth Amendment claim alleged in the first claim for relief.


              2.     Strohm’s Excessive Force Claim

                     a.     The Individual Defendants did not violate Strohm’s Fourteenth
                            Amendment rights.

      In Plumhoff, 134 S. Ct. at 2021 n. 4, the Supreme Court recognized a circuit split “as to
whether a passenger [in a shooting] . . . can recover under a Fourth Amendment theory,” but

                                            Page 12 of 17                  Initials of Deputy Clerk SMO for sr
declined to express a view on the issue. Although the Ninth Circuit has yet to address this issue in
a published decision, the Ninth Circuit did address the issue in the unpublished decision of Arruda
ex rel. Arruda v. County of Los Angeles, 373 Fed. Appx. 798 (9th Cir. 2010). In Arruda, an officer
accidentally struck a fellow officer with a stray bullet when the that officer was standing outside of
the room where the shooting occurred. Id. at 799–800. Because the injured officer was not the
“object” shot at by the officer, the Ninth Circuit held that there was no seizure under the Fourth
Amendment. Id. The Ninth Circuit in Arruda cited to Landol–Rivera v. Cruz Cosme, 906 F.2d 791
(1st Cir. 1990), where an officer who shot at a car to protect a hostage and unintentionally hit the
hostage and the First Circuit held that there was no seizure of the hostage under the Fourth
Amendment. Id. at 794–96. In addition, in Fletes v. City of San Diego, 2015 WL 13326240 (S.D.
Cal. Sep. 30, 2015), the district court applied Arruda and Landol in a case where officers shot at
the driver of a car, fearing that he would run them over, and inadvertently hit the passenger. Id. at
*2. In deciding a motion for summary judgment, the district court held that the passenger was not
seized because the officer who knew the passenger was in the car only shot at the driver, and
other two officers were unaware of the passenger's presence. Id. at *7. The Ninth Circuit
subsequently affirmed the district court's decision in an unpublished opinion. Fletes v. City of San
Diego, 687 Fed. Appx. 640 (9th Cir. 2017). Thus, the Court concludes, in light of Arruda, Landol,
and Fletes, and the evidence that the Individual Defendants did not intentionally shoot at Strohm
that Strohm was not seized under the Fourth Amendment. See Arruda, 373 Fed. Appx. At 799
(“[A] shooting victim struck by an officer’s stray bullet is not seized because the victim was not the
‘object’ the officer intended to strike”).

       Although Strohm was not seized under the Fourth Amendment, the Supreme Court has held
that where there has been no “seizure” under the Fourth Amendment, a claim may proceed under
the more general contours of the Fourteenth Amendment. See County of Sacramento v. Lewis,
523 U.S. 833, 844 (1998) (holding that Fourth Amendment did not apply to high-speed police
chase resulting in death of a motorcyclist because there was no “seizure,” and, thus, the Fourth
Amendment did not “cover” the claim, the plaintiff could sue under the Due Process Clause of the
Fourteenth Amendment). A substantive due process claim requires the plaintiff to show that a
state actor engaged in conduct that “shocks the conscience.” Lewis, 523 U.S. at 846 (citing
Rochin v. California, 342 U.S. 165, 172–173 (1952)); see also Wilkinson, 610 F.3d at 554
(“[W]here a law enforcement officer makes a snap judgment because of an escalating situation, his
conduct may only be found to shock the conscience if he acts with a purpose to harm unrelated to
legitimate law enforcement objectives”). In addition, the Ninth Circuit has found that “[r]eflexive
conduct in situations demanding immediate law-enforcement response generally does not
constitute conduct that is considered to ‘shock the conscience’ within the meaning of the
Fourteenth Amendment jurisprudence.” Parker v. City of Pomona, 67 Fed. Appx. 1001 (9th Cir.
June 3, 2003). As the Supreme Court explained in Lewis, “when unforeseen circumstances
demand an officer’s instant judgment, even precipitate recklessness fails to inch close enough to
harmful purpose to spark the shock that implicates ‘the large concerns of the governors and the
governed.’ Just as a purpose to cause harm is needed for Eighth Amendment liability in a riot
case, so it ought to be needed for Due Process liability in [a deadly force] case.” Lewis, 523 U.S.
at 853-54.

      For example, in Lewis, a high-speed police chase of a motorcyclist led to the death of the
passenger on the motorcycle. In deciding whether the police officer’s actions shocked the
conscience, the Court emphasized that it was necessary to analyze his conduct in the context of

                                           Page 13 of 17                  Initials of Deputy Clerk SMO for sr
the situation: “[Police officers] are suppose to act decisively and to show restraint at the same
moment, and their decisions have to be made ‘in haste, under pressure, and frequently without the
luxury of a second chance.’ A police officer deciding whether to give chase must balance on one
hand the need to stop a suspect and show that flight from the law is no way to freedom, and, on
the other, the high speed threat to all those within stopping range, be they suspects, their
passengers, other drivers, or bystanders.” Id. at 853 (citing Graham, 490 U.S. at 397 (“[P]olice
officers are often forced to make split-second judgments – in circumstances that are tense,
uncertain, and rapidly evolving”)); see also Gonzalez v. City of Anaheim, 747 F.3d 789, 797-98 (9th
Cir. 2014) (“The plaintiffs produced no evidence that the officers had any ulterior motives for using
force against Gonzalez, and the district court properly granted summary judgment on this claim”).

       The Court concluded that while the officer could have acted more prudently, the facts did
not indicate that he acted “to terrorize, cause harm, or kill.” Lewis, 523 U.S. at 855 (“Regardless
whether [the officer’s] behavior offended the reasonableness held by tort law or the balance struck
in law enforcement’s own codes of sound practice, it does not shock the conscience . . .”); see,
also, Moreland v. Las Vegas Metropolitan Police Department, 159 F.3d 365, 373 (9th Cir. 1998)
(recognizing that “the critical question in determining the appropriate standard of culpability is
whether the circumstances allowed the state actors time to fully consider the potential
consequences of their conduct,” citing Medeiros v. O’Connell, 150 F.3d 164, 169-70 (2d Cir. 1998)
(applying Lewis in an accidental shooting case), and Radecki v. Barela, 146 F.3d 1227, 1231-32
(10th Cir. 1998) (holding that Lewis’s “‘purpose to commit harm’ standard applies to all cases
involving ‘emergency situations’”)).

       When viewed in the light most favorable to Plaintiffs, the undisputed facts in this case
establish that Strohm’s injuries were the direct result of the Individual Defendants’ legitimate law
enforcement objective and efforts and, therefore, the Individual Defendants’ conduct does not
shock the conscience. Accordingly, the Individual Defendants are entitled to summary judgment
on Strohm’s Fourteenth Amendment claim.

                     b.     The Individual Defendants did not violate clearly established law.

       Because the Court concludes that Strohm’s Fourteenth Amendment rights were not violated
by the Individual Defendants, the Court need not reach the second step of the Saucier analysis.
See, e.g., Johnson v. County of Los Angeles, 340 F.3d 787, 793-94 (9th Cir. 2003). However,
even assuming that the Court had found that the Individual Defendants’ conduct represented a
constitutional violation, the Individual Defendants would still be entitled to summary judgment on
Strohm’s Fourteenth Amendment claim on the grounds of qualified immunity.

        In this case, viewing the evidence in the light most favorable to Plaintiffs, the Court
concludes that the Individual Defendants are entitled to qualified immunity because Plaintiffs have
failed to demonstrate that it was clearly established that the Individual Defendants’ use of force
under these particular circumstances was a violation of Strohm’s Fourteenth Amendment right.
See, e.g., Schwake v. Arizona Board of Regernts, 2018 WL 1536388 (D. Ariz. March 29, 2018)
(granting the defendants’ motion to dismiss on qualified immunity where the plaintiff had failed to
direct the district court to any case demonstrating that the constitutional right at issue was clearly
established and that the contours of that right were sufficiently clear that the defendants would
have understood that their behavior violated the plaintiff’s right).

                                            Page 14 of 17                 Initials of Deputy Clerk SMO for sr
        In addition, “[t]he concern of the immunity inquiry is to acknowledge that reasonable
mistakes can be made as to the legal constraints on particular police conduct,” and the Court finds
that the Individual Defendants reasonably could have believed that their conduct was lawful under
the circumstances. Id.; see also Malley v. Briggs, 475 U.S. 335, 341 (1986) (qualified immunity
protects “all but the plainly incompetent or those who knowingly violate the law”).

      Accordingly, the Individual Defendants’ Motions for Summary Judgment are GRANTED with
respect to Strohm’s Fourth and Fourteenth Amendment claim alleged in the first claim for relief.

       C.     The Second Claim for Relief for Violation of the Fourteenth Amendment

              1.     The Individual Defendants did not violate Plaintiffs’ Fourteenth
                     Amendment rights to Familial Association.

      In Porter, the Ninth Circuit “clarif[ied] the standard of culpability” for Fourteenth Amendment
due process right to familial association claims in a case brought by the parents of a motorist who
was shot and killed by a state highway patrol officer during a suspicious vehicle investigation:

       The parties mistakenly suggest that the choice is between “shocks the conscience”
       and “deliberate indifference” as the governing standard, when in fact the latter is one
       subset of the former. The Supreme Court has made it clear, as the district court
       correctly recognized, that only official conduct that “shocks the conscience” is
       cognizable as a due process violation. Lewis, 523 U.S. at 846, 118 S.Ct. 1708 (citing
       Rochin v. California, 342 U.S. 165, 172-73, 72 S.Ct. 205, 96 L.Ed. 183 (1952)). The
       relevant question on the facts here is whether the shocks the conscience standard is
       met by showing that Trooper Osborn acted with deliberate indifference or requires a
       more demanding showing that he acted with a purpose to harm Casey for reasons
       unrelated to legitimate law enforcement objectives. See id. at 836, 118 S.Ct. 1708.
       In our cases following the Supreme Court's enunciation of the shocks the conscience
       test in Lewis, we have distinguished the “purpose to harm” standard from the
       “deliberate indifference” standard, recognizing that the overarching test under either
       is whether the officer's conduct “shocks the conscience.” See, e.g., Moreland, 159
       F.3d at 372.

Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008) (finding that the plaintiffs would have to
demonstrate that the officer acted with a purpose to harm their son “that was unrelated to
legitimate law enforcement objectives” in reversing denial by district court of officer’s qualified
immunity summary judgment).

       When viewed in the light most favorable to Plaintiffs, the evidence in this case establishes
that Decedent’s death was the result of legitimate law enforcement objectives, and, therefore, the
Individual Defendants’ conduct does not shock the conscience. Accordingly, the Individual
Defendants are entitled to summary judgment on Plaintiffs’ second claim for relief for violation of
their Fourteenth Amendment rights to familial association.

              2.     The Individual Defendants did not violate clearly established law.


                                            Page 15 of 17                  Initials of Deputy Clerk SMO for sr
       Because the Court concludes that Plaintiffs’ Fourteenth Amendment rights to familial
association were not violated by the Individual Defendants, the Court need not reach the second
step of the Saucier analysis. See, e.g., Johnson v. County of Los Angeles, 340 F.3d 787, 793-94
(9th Cir. 2003). However, even assuming that the Court had found that the Individual Defendants’
conduct represented a constitutional violation, the Individual Defendants would still be entitled to
summary judgment on Plaintiffs’ Fourteenth Amendment claim on the grounds of qualified
immunity.

        In this case, viewing the evidence in the light most favorable to Plaintiffs, the Court
concludes that the Individual Defendants are entitled to qualified immunity because Plaintiffs have
failed to demonstrate that it was clearly established that the Individual Defendants’ use of force
under these particular circumstances was a violation of Plaintiffs’ Fourteenth Amendment rights.

        In addition, “[t]he concern of the immunity inquiry is to acknowledge that reasonable
mistakes can be made as to the legal constraints on particular police conduct,” and the Court finds
that the Individual Defendants reasonably could have believed that their conduct was lawful under
the circumstances. Id.; see also Malley v. Briggs, 475 U.S. 335, 341 (1986) (qualified immunity
protects “all but the plainly incompetent or those who knowingly violate the law”).

        Accordingly, the Individual Defendants’ Motions for Summary Judgment are GRANTED with
respect to Plaintiffs’ second claim for relief for violation of their Fourteenth Amendment rights to
familial association.

       D.     Plaintiffs’ State Law Claims Are Dismissed.

        “The district court may decline to exercise supplemental jurisdiction over a claim . . . if the
district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c).
“[A] federal court should consider and weigh in each case, and at every stage of the litigation, the
values of judicial economy, convenience, fairness, and comity in order to decide whether to
exercise jurisdiction over a case brought in that court involving pendent state-law claims.”
Carnegie–Mellon University v. Cohill, 484 U.S. 343, 350 (1988). “‘[I]n the usual case in which all
federal-law claims are eliminated before trial, the balance of factors to be considered under the
pendent jurisdiction doctrine – judicial economy, convenience, fairness, and comity – will point
toward declining to exercise jurisdiction over the remaining state law claims.’” Satey v. JPMorgan
Chase & Co., 521 F.3d 1087, 1091 (9th Cir. 2008) (quoting Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 351 (1988)).

       In light of the fact that the Court has granted summary judgment on the only claims over
which this Court has original jurisdiction, and after considering judicial economy, convenience,
fairness, and comity, the Court declines to exercise supplemental jurisdiction over Plaintiffs’ state
law claims. Indeed, although Plaintiffs’ state and federal law claims are based on similar facts and
theories, the state law claims cannot be easily or summarily disposed of based on the Court’s
ruling on the federal claims, especially because qualified immunity is not applicable to the state law
claims. In addition, the state law claims have unique elements and involve complex issues, which
are more appropriately resolved by the state court. “Needless decisions of state law should be
avoided both as a matter of comity and to promote justice between the parties, by procuring for
them a surer-footed reading of applicable law.” United Mine Workers of Am. v. Gibbs, 383 U.S.

                                            Page 16 of 17                  Initials of Deputy Clerk SMO for sr
715, 726 (1966). Accordingly, the balance of factors strongly favor declining to exercise jurisdiction
over the remaining state law claims, and Plaintiffs’ fourth claim for relief for assault and battery and
wrongful death and fifth claim for relief for negligence are DISMISSED without prejudice.


IV.    Conclusion

       For all the foregoing reasons, Braden’s Motion for Summary Judgment, the Pasadena
Defendants’ Motion for Summary Judgment, and the Glendale Defendants’ Motion for Summary
Judgment are GRANTED with respect to Plaintiffs’ first claim for relief for violation of the Fourth
and Fourteenth Amendments and second claim for relief for violation of the Fourteenth
Amendment. In addition, Plaintiffs’ third claim for relief for municipal liability, fourth claim for relief
for assault and battery and wrongful death, and fifth claim for relief for negligence are DISMISSED
without prejudice.

       The parties are ordered to meet and confer and agree on a joint proposed Judgment which
is consistent with this Order. The parties shall lodge the joint proposed Judgment with the Court
on or before May 31, 2019. In the unlikely event that counsel are unable to agree upon a joint
proposed Judgment, the parties shall each submit separate versions of a proposed Judgment
along with a Joint Statement setting forth their respective positions no later than May 31, 2019.

       IT IS SO ORDERED.




                                              Page 17 of 17                   Initials of Deputy Clerk SMO for sr
